 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DOMINQUE ABDULLAH,                                  Case No.: 18cv1634 DMS (MSB)
12                                      Plaintiff,
                                                         ORDER (1) GRANTING
13   v.                                                  DEFENDANT’S MOTION FOR
                                                         PARTIAL RECONSIDERATION
14   CITY OF SAN DIEGO, SAN DIEGO
                                                         AND (2) GRANTING DEFENDANT’S
     POLICE DEPARTMENT, BLAKE
15                                                       MOTION FOR SUMMARY
     WILLIAMS, and DOES 1 through 10,
                                                         JUDGMENT
16   inclusive,
17                                   Defendants.
18
19         This case comes before the Court on Defendant’s motion for partial reconsideration
20   or, in the alternative, for certification for interlocutory appeal, of this Court’s March 4,
21   2021 Order denying Defendant’s motion for summary judgment. Specifically, Defendant
22   seeks reconsideration of the Court’s denial of Defendant’s motion on the issue of equitable
23   tolling of the statute of limitations.1 Plaintiff filed an opposition to the motion, and
24   Defendant filed a reply. After the motion was submitted, the Court set the matter for
25   hearing and heard argument from counsel. After hearing those arguments, the Court now
26
27
     1
      The only other issue in the Court’s Order was qualified immunity, on which Defendant
28   has already filed an appeal. (See ECF No. 89.)
                                                     1
                                                                               18cv1634 DMS (MSB)
 1   grants the motion for reconsideration, and on reconsideration, grants Defendant’s motion
 2   for summary judgment.
 3          “Reconsideration is appropriate if the district court (1) is presented with newly
 4   discovered evidence, (2) committed clear error or the initial decision was manifestly unjust,
 5   or (3) if there is an intervening change in controlling law.” School Dist. No. 1J, Multnomah
 6   County, Oregon v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). Here, Defendant relies
 7   on the “clear error” prong. To warrant reconsideration under this prong, Defendant must
 8   show there is a “definite and firm conviction that a mistake has been committed[.]” Latman
 9   v. Burdette, 366 F.3d 774, 781 (9th Cir. 2004) (citing In re Banks, 263 F.3d 862, 869 (9th
10   Cir. 2001)).
11          Defendant argues the Court committed clear error in several respects. First, he
12   asserts the Court clearly erred when it found that an Internal Affairs (“IA”) Complaint
13   could serve as the basis for equitable tolling. The Court disagrees with this interpretation
14   of the Order. Contrary to Defendant’s suggestion, the Court did not find that an IA
15   complaint, standing alone, was sufficient to warrant equitable tolling. Rather, the Court
16   simply found that Plaintiff’s IA Complaint satisfied the notice requirement for equitable
17   tolling.
18          Nevertheless, Defendant cites a handful of cases to support his argument that an IA
19   complaint is insufficient to justify equitable tolling. See Ucci v. LAPD, No. 2:15-cv-08386-
20   CAS-KES, 2020 WL 1032359 (C.D. Cal. Jan. 7, 2020); Hendrix v. Rohan, No. 2:13-cv-
21   01527-JAD-CWH, 2019 WL 1083568 (D. Nev. Mar. 7, 2019); Ahearn v. Redondo Beach
22   Police Dept., No. CV 07-1452-AHS (RNB), 2008 WL 638354 (C.D. Cal. Mar. 5, 2008);
23   Panaro v. City of North Las Vegas, 432 F.3d 949 (9th Cir. 2005). All of these cases were
24   decided before the Court issued its Order, but Defendant failed to cite any of them in his
25   numerous briefs to the Court. Most of these case are distinguishable from this case. Ahearn
26   is distinguishable because it deals with claims under California’s Government Claims Act,
27   not a claim under § 1983. Hendrix is distinguishable as it deals with equitable tolling under
28   Nevada law, not California law. Panaro is also distinguishable as it deals with the

                                                   2
                                                                                18cv1634 DMS (MSB)
 1   exhaustion requirement under the Prison Litigation Reform Act, not equitable tolling under
 2   California law. One case, however, does address the issue raised here. See Ucci, 2020 WL
 3   1032359. In that case, the court declined to apply equitable tolling to the filing of an IA
 4   complaint, finding the plaintiff failed to act reasonably when he delayed filing suit
 5   “because he was ostensibly waiting for the LAPD to investigate his IAG Complaint.” Id.
 6   at *14. The court gave four reasons for that finding. First, it effectively found the plaintiff
 7   had no reasonable basis to expect “the LAPD’s internal affairs group to resolve his
 8   complaints favorably.” Id. Second, the court found that “in pursuing his IAG Complaint,
 9   Plaintiff was not pursuing an administrative remedy that was a legal prerequisite to filing
10   suit, like exhaustion under the Prison Litigation Reform Act or a written tort claim under
11   the [California Tort Claims Act].” Id. at *15. Third, the court stated it was unable to locate
12   “any case awarding equitable tolling based on a telephonic complaint.” Id. And finally,
13   the court stated “Plaintiff did not need information from the LAPD to pursue his claims.”
14   Id.
15         Ucci gives this Court pause as to whether an IA complaint warrants equitable tolling.
16   McDonald v. Antelope Valley Community College Dist., 45 Cal. 4th 88, 105 (2008), also
17   raises questions about whether the IA process affords the benefits that justify equitable
18   tolling, namely, whether the IA process provides the complaining party with any remedy
19   or relief that would “lessen the harm that is the subject of a potential second action[.]” Id.
20   at 100. But see Bey v. City of Oakland, No. 14-cv-01626-JSC, 2016 WL 1639372, at *9
21   (N.D. Cal. Apr. 26, 2016) (finding equitable tolling could apply to the filing of an IA
22   complaint). This Court need not resolve the issue, however, as Plaintiff has not met his
23   burden on the third element of equitable tolling, as discussed below.
24         To meet this third element, Plaintiff must prove that his conduct was reasonable and
25   in good faith. In a recent case, the California Supreme Court held this element of equitable
26   tolling “encompass[es] two distinct requirements:          A plaintiff’s conduct must be
27   objectively reasonable and subjectively in good faith.” Saint Francis Memorial Hosp. v.
28   State Department of Public Health, 9 Cal. 5th 710, 729 (2020).               “An analysis of

                                                    3
                                                                                  18cv1634 DMS (MSB)
 1   reasonableness focuses not on a party’s intentions or the motives behind a party’s actions,
 2   but instead on whether that party’s actions were fair, proper, and sensible in light of the
 3   circumstances.” Id. “Good faith pivots instead on a party’s intentions.” Id. Or stated
 4   differently, good faith depends on whether the party’s late filing “was the result of an
 5   honest mistake or was instead motivated by a dishonest purpose.” Id.
 6            Here, Plaintiff did not present any evidence to support a finding that his delayed
 7   filing of the Complaint was objectively reasonable. As set out in the Court’s previous
 8   orders, the incident giving rise to this case occurred on August 16, 2014, and the Complaint
 9   was not filed until July 19, 2018, nearly four years later. Petitioner was entitled to statutory
10   tolling while he was in custody awaiting trial on charges stemming from the underlying
11   arrest, but even with that tolling his Complaint was filed more than eighteen months after
12   the statute of limitations had expired. Plaintiff states that during his time in the San Diego
13   County Jail and later in state prison, “I was not able to find an attorney to represent me for
14   the incident involving Officer Blake Williams beating me.” (Decl. of Dominique Abdullah
15   in Supp. of Opp’n to Mot. for Summ. J. ¶15.) He also states, “I had limited ability to make
16   telephone calls because the telephone calls were very expensive.”               (Id.)   However,
17   Defendant cites evidence that Plaintiff made 183 phone calls during his time in custody.
18   (Decl. of Seetal Tejura in Supp. of Mot. for Summ. J. ¶10.) There is also no dispute that
19   Plaintiff was able to file an IA Complaint in 2016 despite his incarceration. (Decl. of
20   Dominique Abdullah in Supp. of Opp’n to Mot. to Dismiss ¶2.)                        Under these
21   circumstances, the Court cannot say Plaintiff’s eighteen-month delay in filing the present
22   case was objectively reasonable.2
23            In the Order, the Court reached the opposite conclusion and effectively found that
24   Plaintiff had met his burden to show reasonable and good faith conduct. That finding was
25   in error, and on reconsideration, the Court reaches the opposite conclusion. With that
26
27
28   2
         In light of this finding, the Court declines to address whether Plaintiff acted in good faith.
                                                      4
                                                                                     18cv1634 DMS (MSB)
 1   conclusion, Plaintiff is not entitled to equitable tolling, and his Complaint is untimely. The
 2   Court therefore grants Defendant’s motion for reconsideration and grants Defendant’s
 3   motion for summary judgment. The Clerk of Court shall enter judgment accordingly, and
 4   close this case.
 5         IT IS SO ORDERED.
 6   Dated: June 23, 2021
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   5
                                                                                 18cv1634 DMS (MSB)
